I am of the opinion that the judgment in this case should not be affirmed.  My reasons are as follows:
It appears that the question now considered was definitely decided and finally determined by the judgment of the county court October 14, 1933, from which no appeal was taken. The trust thus was to have the benefit of whatever the property sold for up to $50,000.  I doubt the propriety of going back of the judgment which has stood unreversed for so many years, especially as there was no agreement to circumvent or offset the effect of the judgment.
The testatrix in her will provided for a $50,000 trust for the benefit of her niece.  The fund for the trust was to be obtained from the sale of certain real estate and the trustees were to manage and be responsible for the sale.  The will provided:
"Forty-seventh.  All the rest, residue, and remainder of the real estate belonging to my estate at the time of my decease, of every description and wheresoever located, I give, *Page 529 
devise, and bequeath to Charles B. Perry and William R. Childs, trustees, and to their successors as trustees, but only to them in trust for the following purposes:
"(A) To sell, dispose of and convey the said real estate, whenever and as soon as they are able to obtain for the same a fair and satisfactory consideration therefor, but with the express provision, that they may take such reasonable time to effect such sale as shall by said trustees be deemed to be for the best interests of the said trust estate. . . ."
This real estate was not productive and shortly after the death of the testatrix there was no market for it.  The question then arose as to how the creation of the trust could be carried out.  A construction of the will was sought and the court took the matter under advisement saying:  "I will go into the merits."  On October 14, 1933, the court said:
"And I find that such provision and all provisions in said will were made by the testator with full knowledge that said trust real estate was in a location suitable for manufacturing purposes only, that the same enjoyed railway spur or lead and switching privileges, and that the said land by reason of prior sales therefrom was of considerable value for such purposes; that the same would not be productive of income for carrying charges, and that with all such knowledge on her part as to the said property, the expression by her made in said will directing that sale be made only at a fair and satisfactory consideration with the further direction as to reasonable time for sale, and with the provision for disposition of residue in the forty-eighth (48th) paragraph of said will evidence anintent on her part as testator that the carrying charges of saidreal estate, charged with the trust provisions contained in the forty-seventh (47th) paragraph of said will should and mustbe paid for the protection of said nonincome-bearing propertyout of any portion of estate available therefor, and that the residue of estate to be disposed of by the forty-eighth (48th) paragraph of said will cannot be determined until said trust real estate is disposed of, and that said undetermined residueshould be made subject to the charges of carrying said trustreal estate until sale thereof.  That any other construction as to the intention of the testator, Trowbridge, in said will to *Page 530 
protect the said real estate so charged with said trust, until sale thereof can be made in accordance with the terms, of said will .and particularly during the present business depression will subject said estate to possible failure of the trust provided in said will."
The court then ordered, adjudged, and decreed:
"That to carry out the provisions of the last will and testament of Emily L. C. Trowbridge, deceased, on file and admitted to probate in said matter, and in particular with reference to the real estate charged with the trust provisions expressed in the forty-seventh (47th) paragraph of said will, and the residue of estate provided to be disposed of by the forty-eighth (48th) paragraph thereof; it was and is the intent of the testator, Emily L. C. Trowbridge, in her said will and testament and the construction of this court concerning said intent, that until sale of the real estate charged with the trust provisions expressed in the forty-seventh (47th) paragraph of her said will, that all proper carrying charges, including taxes, of the real estate which is the subject of said trust provisions, and which real estate is vacant and devoid of income, should and shall be carried out of the residue of said estate, which residue will be the portion of said estate as determined in the forty-eighth (48th) paragraph of said will.
"And more fully to effectuate said will in accordance with the intent of the testator and the construction thereof as herein adjudged, it is hereby ordered, that the time for settlement of said estate by the executors be extended for the period of one (1) year from the date hereof. . . ."
It must be borne in mind that the judgment of construction was made in a proceeding in which the residuary legatee sought to have his interest separated from the trust.
Now with the intention of the testatrix fixed as above set forth, how is it possible to reverse the proceedings on the theory that but for the payment of the taxes the trust res
would have been lost?  Did not the testatrix expressly provide for the very contingency which did arise?  Certainly the court could not reach into the property of anyone else and *Page 531 
compel him to advance his money or use his property for the benefit of the trust.  The trust would have had to stand on its own legs and might have failed but for the requirement of the testatrix that the estate was to establish and protect the trust to the full extent of what the property would yield.  If the testatrix intended what the judgment of the county court decided she did intend, then the residuary legatee did not use his money to pay the taxes and save the trust.  The assets still belonged to the estate and were subject to the direction of the testatrix as determined by the 1933 judgment and so much as was saved for the trust belongs to the trustee.  The opinion of the court is that the county court in the judgment 1933 did not mean to fix the responsibility for protecting the trust upon the estate, but I have quoted from the judgment and from that it seems plain that it is not a matter of advances or of generosity on the part of the residuary legatee. The testatrix fixed the burden on the estate.
I am authorized to state that Mr. Justice FOWLER concurs in this opinion.